 In the Matter of LENNOX FURNACE COMPANY, COLUMBUS, OHIO PLANTandUNITED AUTOMOBILE WORKERS, C. I. O.In the Matter of LENNOX FURNACE COMPANY, COLUMBUS, OHIO PLANTandUNITED AUTOMOBILE WORKERS. C. I. O.Cases Nos. R-5162 and R-5163, respectively.Decided June 3,1943-Mr. Webb I. Vorys,of Columbus, Ohio, for the Company.Mr. Lewis Strickland,of Columbus, Ohio, for the C. 1.6.,Mr. Daniel If. Bevis,of Columbus, Ohio, for the Association.Mr. Wallace E. Royster,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONS'-STATEMENT OF THE CASEUpon petitions duly filed by United Automobile Workers, C. I. O.,herein called the C. I. 0., each alleging that a question affecting com-merce had arisen concerning the representation of employees of Len-nox Furnace Company, Columbus, Ohio, herein called the Company,the National Labor Relations Board consolidated the petitions hereinand provided for an appropriate hearing upon due notice beforeJaines A. Shaw, Trial Examiner. Said hearing was held at Colum-bus, Ohio, on April 12, 1943.The Company, thelC. I. 0., and LennoxEmployees Association, Independent Union, herein called the Asso-'ciation, appeared, participated, and were afforded full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.,, The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.The Company and- the Association have submitted briefs which theBoard has considered.-Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYLennox Furnace Company is an Iowa corporation with plants inseveral States.We are here concerned with the employees at the50 N. L.R. B., No. 1780 LENNOX FURNACE1 COMPANY81Cohunbus, Ohio plant where the Company is, engaged in the manu-facture of aircraft parts for various companies.Approximately 50percent of the raw materials used, at the plant is received by theCompany from points outside Ohio.Approximately 60 percent ofthe finished products of the plant is shipped to points outside Ohio.The entire production of the plant is used on aircraft destined for useby the Army or the Navy.We find the Company to be engaged incommerce within the meaning of the National Labor Relations , Act.II. THE ORGANIZATIONS INVOLVEDUnited Automobile `Yorkers is a labor organization affiliated withthe Congress of Industrial Organizations, admitting to membershipemployees of the Company.1-1Lennox Employees Association, Independent Union, is an un-,.affiliated labor organization, admitting to membership employeesof the Company.III.THE QUESTIONS CONCERNING REPRESENTATIONOn February 9, 1943, the C. I. O. filed the petition in Case No.R-5162 and on the same date wrote the Company advising it that theC. 1. 0. represented a majority of the Company's productionand main-tenance employees and requesting recognition as the exclusive collec-tive bargaining representative of such employees? including plantguards, among others.The Company made no reply to this requestbut subsequently, on March 10, 1943, entered into a collective bargain-ing contract with the Association covering the employees claimed, bythe C. I. O.On March 25, 1943, the C. I. O. filed a petition in CaseNo. R-5163 requesting certification as the exclusive bargaining repre-sentative of plant guards employed by the Company.At thehearingthe Company refused to recognize the C. I. O. as the representative ofany of its employees.As stated above, the Company and the Association entered into awritten collective bargaining contract on March 10, 1943, covering,production and maintenance employees as well as plant guards in theemploy of the Company. Since 'the contract was signed a monthafter the C. I. O. had notified the Company of'.its claims and since1 In its brief and at the hearing. the Company criticized the tactics of the C. I 0 infiling a petition alleging a request for iecogmtion and a refusal so to recognize by theCompany, when in fact the request was not received by the Company until the day follow-ing the filing of the petitionIt is not argued that either the Company or the Associationwas aggrieved therebyIt is suggested however, that the act of the C. I 0 was a fraudon the Board and an abuse of its processeswhile we are jealous of the dignity of theBoard and will not pea mit its processes to be used frivolously or wrongfully,we aie notconvinced that the petition in this case was filed with intent to deceive or for any purposeother than to invoke the processes of the Board to determine a valid question concerningrepresentation 82,DECIKONSOF-NATIONAL LABOR R:EUATIONS BOARD,the contract does not purport to cover a definite term- and presumablyis terminable at any time by either party, in accordance with our wellsettled policy we do not find the contract to be a bar to the presentproceeding.A statement of the Field Examiner, introduced into evidence, and astatement of the Trial Examiner, made at the hearing, indicate that&'C. I. O. and the Association each represents a substantial numberof employees in the units hereinafter found appropriate.2We find that questions affecting commerce have arisen concerningthe representation of employees of the Company within the meaningof Section 9, (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITSThe 'parties have stipulated that the production 'and maintenanceexcluding guards among others, constitute an appropriate unit.How-ever, the stipulation arrived at is to some extent confusing andambiguous; in its reference to supervisory employees. In accordance'with our interpretation of the stipulation,-and our established practiceof excluding employees who have substantial supervisory authority,2we find that the,production and maintenance employees of the Com-pany at its Columbus, Ohio plant, excluding foremen, assistant fore,men, other employees having, the authority to hire, discharge, orrecommend such actigA, office employees, clerical employees, andbargaining within the meaning of Section 9 (b) of the Act.In its petition, in Case, No. R-5163, the C. I. O. requests a unitembracing the plant guards and excluding all other employees of theCompany.The Association has-included guards in the industrial unitallegedly covered by the contract but does not object to a separate unit.The Company argues alternatively that plant guards are deputies ofmanagement and should not be represented for the purposes of col-The Field Examiner stated that the C I 0 submitted 241 cards, all bearing apparentlygenuine original signatures.One hundred and fifteen cards,of nhich 13 were undatedand the remainder dated from February to April 1943, bore the names of persons whosenames appear on the Company's list of employees dated Maich 29, 1943. The list con-tains the names of 319 persons within the appropriate unit and 7 employed as plantguardsFour additional cards, dated in February and March 1943, bore the names ofpersons appearing as plant guards on the Company's listThe Taal Examiner stated that the Association submitted 210 authorizationcards, allbearing apparently genuine original signaturesForty-two cards were undated and theremainder bole dates from January to April 1943.All signatures«ere the names of per-sons appearing on the Company's list of March 29, 1943The Association also submitted6 additional cards of which 2 were undated and 4 bore dates in April 1943All 6 cardsbore the apparently genuine original signatures of persons whose names appear as plantguards on the Company's list.3 SeeMatterof MarylandDry Dock CompanyandLocal No. 31 of the Industrial Unionof Marine and ShipbuildingWorkersof America, 49N. L.R. B. 733. LENNOX F'URNACE' COMPANY83.lective bargaining but, if they are to be represented, that they shouldbe included in a unit with production and maintenance employees.contrary to these contentions.The Company employs six plant guardsand- a chief guard.They are uniformed, armed, and under the super-vision: of the military authorities. In accordance with our usual'policy,we find that the plant guards employed by the Company atthe Columbus, Ohio plaint, excluding the chief guard and all otheremployees of the Company, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b)of the Act.4V. THE DETERMINATION Or REPRESENTATIVES;We shall direct that the questions concerning representation whichhave arisen be resolved by elections by secret ballot among the em-ployees in the appropriate units who were employed during the pay-roll period or periods immediately preceding the date of the Directionof Elections herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board- by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of'National Labor RelationsBoard, Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to, ascertain represents--tives for the purposes of collective bargaining with Lennox FurnaceCompany, Columbus, Ohio, separate elections by secret ballot shall beconductedas early aspossible, but not later than thirty (30) days fromthe date, of this Direction, under the direction and supervision of theRegional Director for the Ninth Region, acting in this matter as agentfor the National Labor Relations Board and subject to Article III,Section 10, of said Rules and Regulations, among the employees in theunits found appropriate, in Section IV, above, who were employedduring the pay-roll period or periods immediately preceding the dateof this Direction, including employees who did not work during saidpay-roll period or periods because they were ill or on vacation or tem-porarily laid off, and including employees in the armed forces of theUnited States who present themselves in person at the polls, but exeluding any who have since quit or been discharged for cause, to deter-mine whether they desire to be represented by United Automobile`Yorkers,, C. I. 0., or by Lennox Employees Association, Independent -Union, for the purposes of collective bargaining, or 'by neither.SeeMatterof ChryslerCorporation,Highland Park PlantandLocal 114, UnitedAu-tomobile,Aircraftand AgriculturalImplement WorkersofAmerica,affiliatedwith the0.11.0., 44 N. L. It.B 881.